  Case 18-07020-SCS         Doc 10    Filed 10/23/18 Entered 10/23/18 11:14:14              Desc Main
                                      Document     Page 1 of 2

                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF VIRGINIA
                                            NORFOLK DIVISION
____________________________________
In re:                               )
                                     )
CURDELL PETTIS,                     )                        Case No. 18-71406-SCS
            Debtor.                  )
____________________________________)
                                     )
CURDELL PETTIS,                     )                        APN 18-07020-SCS
            Plaintiff,               )
                                     )
            v.                       )
                                     )
REAL TIME RESOLUTIONS, INC.,         )
NIMBUS 9 CAPITAL L.P.,              )
LAWYERS TITLE REALTY                 )
   SERVICES, INC.,                  )
MORTGAGE ELECTRONIC                  )
   REGISTRATION SYSTEMS, INC.,       )
   AS BENEFICIARY,                   )
MICHAEL P. COTTER,                  )
   CHAPTER 13 TRUSTEE,              )                        Chapter 13
            Defendants.              )
____________________________________)

                                     ORDER TO SHOW CAUSE

       On July 20, 2018, Curdell Pettis (the “Plaintiff”), by counsel, filed a “Complaint to Determine

Validity, Extent, and/or Priority of Liens” (the “Complaint”). An order cancelling the initial pretrial

conference was entered on August 28, 2018 (the “Cancellation Order”). In the Cancellation Order, the

Court stated that it was the responsibility of the Plaintiff to request another summons from the Clerk of

Court. Rule 4(m) of the Federal Rules of Civil Procedure, as incorporated into the Federal Rules of

Bankruptcy Procedure by Rule 7004, provides as follows, in pertinent part:

       Time Limit for Service. If a defendant is not served within 90 days after the complaint is
       filed, the court—on motion or on its own after notice to the plaintiff—must dismiss the
       action without prejudice against that defendant or order that service be made within a
       specified time. But if the plaintiff shows good cause for the failure, the court must extend
       the time for service for an appropriate period.
  Case 18-07020-SCS         Doc 10     Filed 10/23/18 Entered 10/23/18 11:14:14              Desc Main
                                       Document     Page 2 of 2

       Upon the Court’s review of the docket in this matter, it appears that the Plaintiff has failed to

comply with the terms of the Cancellation Order and with the Federal Rules of Bankruptcy Procedure

regarding proper service of the Complaint upon all of the Defendants within 90 days of the filing of the

Complaint.

       Accordingly, the Court ORDERS Shanna C. Harris, Esquire, counsel for the Plaintiff, to appear

at the United States Bankruptcy Court, 600 Granby Street, Courtroom One, Norfolk, Virginia, at 9:30

a.m. on Thursday, November 15, 2018, and show cause why the Complaint should not be dismissed for

failure to comply with Rule 4(m) of the Federal Rules of Civil Procedure, as incorporated into the Federal

Rules of Bankruptcy Procedure by Rule 7004, or in the alternative, why good cause exists such that this

Court must extend the time for service for an appropriate period of time.

       The Clerk shall deliver copies of this Order to counsel for the Plaintiff; the Plaintiff; counsel for

the Defendants; or to the unrepresented parties themselves.

       IT IS SO ORDERED.
                                                      /s/ Stephen C. St.John
    Oct 23 2018
                                                      STEPHEN C. ST. JOHN
                                                      Chief United States Bankruptcy Judge




                                    Entered on Docket: Oct 23 2018
